Citation Nr: 1228870	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO. 05-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a neuropsychiatric condition, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating higher than 10 percent for service-connected brain disease due to trauma with headaches and dizziness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from October 1951 to July 1953. The Veteran was awarded the Combat Infantryman Badge and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2004 and February 2006 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which denied the above-referenced claims.

In an October 2009 decision, the Board denied the application to reopen the previously finally denied claims of service connection for right ear and left ear hearing loss, and remanded the claims for an increased disability rating for brain disease and service connection for a neuropsychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (Joint Motion).  The Joint Motion moved for the Court to vacate and remand the October 2009 Board decision, as the parties determined that not all of the evidence in the claims file had been properly translated from Spanish to English.  In May 2010, the Court granted the parties' Joint Motion.

In March 2011, the Board reopened the issue of service connection for bilateral hearing loss and remanded the above claims.

The Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record shows diagnoses of major depression, psychosis not otherwise specified, and anxiety disorder in addition to the claimed PTSD.  Therefore, the issue for a neuropsychiatric condition has been rephrased to encompass all claims for a psychiatric disorder.

A review of the Virtual VA paperless claims processing system reflects additional treatment records dated from April 2011 to May 2012 pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of service connection for bilateral hearing loss and a disability rating higher than 10 percent for service-connected brain disease due to trauma with headaches and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service that involved combat with the enemy.

2.  The Veteran is shown to have been diagnosed with PTSD due to stressor events that as likely as not were associated with his combat experiences.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neuropsychiatric disorder, to include PTSD, are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for a neuropsychiatric disorder, to include PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as a psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.

So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required. Collette v. Brown, 82 F.3d 389 (1996).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Competency is a legal concept in determining whether lay or medical evidence may be considered.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Neuropsychiatric Condition, to Include PTSD

The Veteran asserts that he suffers from a psychiatric disorder as a result of his combat experiences.

The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2); 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

An August 1959 Psychiatric Examination for Adjudication Purposes reflects that the Veteran was wounded in Korea on the left front region where he was unconscious for several hours sustaining a fracture of the left frontal bone. The Veteran was diagnosed with moderate reactive depression and psychophysiologic brain syndrome associated with sequelae of brain trauma.  In October 1959, the Veteran was awarded service connection for a nervous condition.  A June 1990 Medical Certificate reflects that the Veteran suffered, in part, from insomnia and anxiety.  At a February 1991 hearing, the Veteran testified that he had difficulty sleeping because he dreamt about the war.  In August 1992, the Veteran was diagnosed with an anxiety disorder with a possibility of being secondary to his head trauma, PTSD features, and "rule out" panic disorder. 

Neuropsychological findings dated in May 1992 note the possibility of an organic mental disorder, mild and unspecified.  It was unclear whether present cognitive deficits were long-standing or the early markers of progressive decline.  The ingestion of psychoactive medication further confounded the findings.

A June 2004 VA Mental Disorders examination found no diagnosis of a mental disorder.  However a June 2005 private psychiatric reported diagnosed the Veteran with PTSD, major depression, and organic brain syndrome.  The private psychiatrist provided extensive detail and rationale relating the Veteran's PTSD to service.  The Board finds the private opinion highly probative.

An October 2006 VA treatment record diagnosed the Veteran with acute symptoms of PTSD.

An April 2008 VA mental examination stated that the Veteran met the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) stressor criteria for PTSD due to his combat experience, but did not have a diagnosis of PTSD.  Instead, the examiner diagnosed the Veteran with major depressive disorder.  The VA examiner did not provide an explanation for his diagnosis or lack thereof nor was an etiology opinion provided for the major depressive disorder.  Therefore, this opinion is of limited probative value.

As noted above, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.

The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of the Veteran's extensive active service as detailed in his service personnel records.  In turn, his lay testimony alone may establish the occurrence of the claimed in-service stressors.  Further, a psychiatrist and VA physician have confirmed that the claimed stressors are adequate to support a diagnosis of PTSD. (See June 2005 private psychiatric and October 2006 VA treatment record).

Accordingly, the Board finds that the Veteran experiences PTSD that is shown as likely as not to be causally linked to his wartime experiences.  In resolving all reasonable doubt in favor of the Veteran, service connection for a neuropsychiatric condition, to include PTSD is warranted.


ORDER

Service connection for a neuropsychiatric condition, to include PTSD, is granted.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for bilateral hearing loss and a disability rating higher than 10 percent for service-connected brain disease due to trauma with headaches and dizziness must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

With regard to the issue of service connection for bilateral hearing loss, the Veteran underwent a VA audio examination in April 2011.  The examiner noted that the Veteran's induction and separation examination reports showed normal hearing at speech frequencies bilaterally.  A 1988 sudden hearing loss in the right ear was also noted.  The examiner opined that while the Veteran had been exposed to prolonged to high intensity noise in service that could result in inner ear damage, there was not substantial evidence in which years after the noise exposure, sudden hearing loss could occur.  The examiner added that there were many etiologies for this, including vascular, infectious, or neurological traumas, and age was also to be considered in progressive hearing loss.  The examiner, however, then concluded that any diagnosed hearing loss was at least as likely as not related to noise exposure in service.  The examiner's conclusion appears to contradict the reasoning given in the immediately preceding statements.  Therefore, the opinion was not stated to the degree of certainty required to support a decision on this issue as it is internally inconsistent.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  As such, an addendum to the April 2011 VA audio examination report must be obtained.

As to the issue of a disability rating higher than 10 percent for service-connected brain disease due to trauma with headaches and dizziness, the Board finds that an initial disability rating for the now service-connected neuropsychiatric condition, to include PTSD, must be assigned by the RO.  The initial rating for this disability may affect the rating for the brain disease based on symptomatology considered.  Consequently, the Board finds that it has no alternative but to remand the increased rating claim for brain disease until the RO assigns a rating for the neuropsychiatric condition as the claims are inextricably intertwined.  The Board will continue to defer further consideration of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, as this matter is being remanded for the reasons set forth above, any additional relevant VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran for treatment of his neuropsychiatric disorder, to include PTSD, and for his brain disease due to trauma with headaches and dizziness, that have not already been associated with the claims file.   All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall obtain an addendum to the April 2011 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is requested to review the findings of the April 2011 VA examination report and provide an opinion as to whether it is as least as likely as not that any diagnosed hearing loss is related to noise exposure in service.  The Board reiterates that the examiner must acknowledge the Veteran's competent reports of noise exposure during his combat service and of the onset and continuity of symptoms since service.

The examiner is advised that hearing loss need not be shown by the results of audiometric testing during the claimant's period of active service in order for service connection to be granted.

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  After assigning an initial disability rating to the neuropsychiatric claim, the increased rating claim for brain disease due to trauma with headaches and dizziness should be readjudicated.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


